Citation Nr: 1102838	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-04 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD) with a major depressive 
disorder.  

2.  Entitlement to a total rating based on individual 
unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to July 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions dated in October 2008 and 
September 2009, from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
Veteran's PTSD with a major depressive disorder is manifested by 
occupational and social impairment with reduced reliability and 
productivity due to no worse than moderate symptoms such as 
depression, chronic sleep impairment, anxiety, and avoidance, 
with low self esteem and suicidal thoughts.

2.  The Veteran does not meet the schedular criteria for TDIU and 
his service-connected disabilities, to include PTSD with a 
depressive disorder, do not prevent him from securing and 
following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent, for PTSD 
with a major depressive disorder, are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected disabilities 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 
3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the issues adjudicated herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it must notify the claimant of 
the information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Here, November 2004 and August 2009 letters were sent prior to 
the respective initial adjudication of the Veteran's claims, in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified 
of the evidence that was needed to substantiate the issues; what 
information and evidence that VA will seek to provide and what 
information and evidence the Veteran was expected to provide, and 
that VA would assist him in obtaining evidence, but that it was 
his responsibility to provide VA with any evidence pertaining to 
this claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that VCAA notice is not required under circumstances 
where a claim for service connection is granted, a rating and an 
effective date are assigned, and the claimant files an appeal as 
to the evaluation assigned to that grant.  See Dingess 
v. Nicholson, 19 Vet. App. at 491 (in which the Court held that, 
"[i]n cases where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled").  Rather, under 
those circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 
and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claim for an initial increased rating for his 
service-connected PTSD essentially falls within this fact 
pattern.  Clearly, no further section 5103(a) notice is required 
for this increased rating claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103, the record shows that the Veteran has been provided with 
various communications that contain notice of VA's rating 
criteria, his appellate rights, a summary of relevant evidence, 
citations to applicable law, and a discussion of the reasons for 
the decision made by the agency of original jurisdiction.  In 
short, the procedural requirements of the law have been 
satisfied.  No further due process development of notification of 
this increased rating claim is required.  

With respect to VA's duty to assist, the Veteran's service 
treatment records, VA and private medical records have been 
obtained and associated with the claims file.  The Veteran was 
afforded pertinent VA examinations in January 2005, October 2008, 
and September 2009.  38 C.F.R. § 3.159(c)(4) (2010).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
collectively the VA examinations obtained in this case are 
adequate as they were predicated on a review of the claims folder 
and medical records contained therein; contain a description of 
the history of the disabilities at issue; and document and 
consider the Veteran's complaints and symptoms.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4) (2010).  Thus, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is available 
and not part of the claims file.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the issues 
adjudicated herein.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

PTSD

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Staged ratings are not appropriate in 
this case.

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

The regulations for mental disorders are found in 38 C.F.R. §§ 
4.125-4.130.  The Board notes that psychiatric disabilities 
evaluated under Diagnostic Code 9411 are rated according to the 
General Rating Formula for Mental Disorders.

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  See 38 C.F.R. § 4.130, D.C. 9411.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  See 38 C.F.R. § 4.130, D.C. 9411.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, D.C. 9411.

The Board notes that the Global Assessment of Functioning (GAF) 
scale reflects the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  The Board notes that an examiner's classification of the 
level of psychiatric impairment, by a GAF score, is to be 
considered but is not determinative of the percentage rating to 
be assigned.  VAOPGCPREC 10-95.

A GAF score of 51 to 60 is defined as moderate symptoms, for 
example, a flat affect and circumstantial speech, or occasional 
panic attacks, or moderate difficulty in social, occupational, or 
school functioning, such as having few friends, and conflicts 
with peers or co-workers.  See DSM-IV at 46-47.

A GAF score of 41 to 50 signifies serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, occupational, 
or school functioning, for example having no friends and being 
unable to keep a job.  See DSM-IV at 46-47.

Here, the Veteran contends that his symptoms of PTSD are more 
severe than the currently assigned rating.  The Veteran's 
service-connected PTSD is currently assigned a 50 percent 
disability evaluation under the provisions of Diagnostic Code 
9411.  38 C.F.R. § 4.130 (2010).  The Board finds that the 
pertinent medical findings, as shown in the examinations 
conducted during the current appeal and treatment records, 
directly address the criteria under which this service-connected 
disability is evaluated and are, thus, more probative than the 
subjective evidence of complaints regarding the severity of the 
pertinent symptomatology.  

A review of the medical evidence of record shows a long history 
of treatment for chronic symptoms of PTSD, to include anxiety and 
depression.  Private and VA treatment records from 2004 to 2005 
show the Veteran struggled with recurrent depression and 
dysphoria, was estranged from his wife at the time, and 
considered suicide.

In January 2005, the Veteran was afforded a VA examination for 
PTSD.  The examiner noted the Veteran's history of depression. On 
mental status examination, the examiner noted that the Veteran 
appeared depressed and that his mood and affect were depressed.  
Otherwise, his orientation, appearance, eye contact, behavior, 
and thought processes were noted to be normal.  The Veteran 
reported difficulty sleeping, low energy, and a feeling of 
helplessness because he did not have a job and had marital 
difficulties.  There was no evidence of suicidal ideation.  The 
Veteran reported disturbing thoughts, isolative behavior, 
paranoia, and anxiety.  The examiner diagnosed moderate, major 
depression with a personality disorder and severe psychosocial 
stressors.  A GAF score of 55 was assigned.  

In October 2008, the Veteran was afforded a second VA examination 
for PTSD.  The examiner again noted the Veteran's history of 
treatment for PTSD-related symptoms, including depression, and 
the Veteran reported similar symptoms as discussed in the prior 
VA examination.  The examiner noted recurrent, intrusive 
distressing recollections and efforts to avoid thoughts, feelings 
or conversations associated with in-service trauma as well as a 
markedly diminished interest or participation in significant 
activities.  The examiner also noted the Veteran's sense of a 
foreshortened future.  He noted that such disturbances caused 
clinically significant distress/impairment in social, 
occupational, and other areas of functioning.  He also noted 
problems with attention and concentration.  The examiner opined 
that the Veteran's symptoms were moderate in severity.  The 
diagnosis was major depressive disorder in addition to PTSD with 
a GAF of 48.  It was noted that at the time of the examination, 
the Veteran was employed full time, but that his symptoms did 
affect his job duties.  The examiner indicated that there was no 
total occupational and social impairment due to PTSD symptoms, 
but there was a reduced reliability and productivity to such 
symptoms.  

In a September 2009 VA examination, the examiner discussed 
symptoms as noted above.  On examination, the examiner diagnosed 
PTSD with a major depressive disorder and assigned a GAF score of 
45.  The examiner found no total occupational and social 
impairment, but did find reduced reliability and productivity due 
to PTSD symptoms.

Based on a review of the complete evidence of record, the Board 
finds that a rating, in excess of 50 percent, for PTSD, is not 
warranted.  The evidence shows moderate occupational and social 
impairment with reduced productivity and reliability due to PTSD 
symptoms which include recurrent depression and anxiety, chronic 
sleep impairment, avoidance, isolative behavior, and disturbances 
in mood and motivation.  The evidence also shows some difficulty 
with concentration and occasional suicidal contemplation.  

A rating higher than 50 percent is not appropriate because there 
is no evidence which would warrant a higher rating, such as 
inappropriate behavior, panic attacks, impaired judgment, 
thinking, or impulse control, obsessional rituals, near-
continuous panic or depression affecting the ability to function 
appropriately or independently, spatial disorientation, neglect 
of personal appearance and hygiene, or difficulty in adapting to 
stressful circumstances (including work or a worklike setting).  
Overall, the evidence of record shows the Veteran's symptoms are 
moderate in nature.  

Indeed, in this regard, the Board points out the Veteran's GAF 
scores range from 45 to 55, indicating mostly moderate symptoms 
and thus closely approximating a 50 percent disability rating.  
See DSM-IV at 46-47.  In any event, and of particular 
significance to the Board in this matter is the fact that the 
symptomatology exhibited by the Veteran at the multiple VA 
examinations and VA outpatient treatment sessions conducted 
during the current appeal support the criteria of the 
currently-assigned 50 percent rating but no higher. 

In denying the claim for a rating greater than 50 percent, the 
Board also has considered whether the Veteran is entitled to a 
greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's PTSD symptoms with 
the established criteria found in the rating schedule for that 
disability shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology, as discussed 
above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his disability.  There is no evidence in the 
record to indicate that this service-connected disability on 
appeal causes impairment with employment over and above that 
which is contemplated in the assigned schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has determined 
that referral of this case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  

TDIU

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities provided that if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities resulting 
from common etiology or a single accident, (3) disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular- renal, neuropsychiatric, (4) 
multiple injuries incurred in action, or (5) multiple 
disabilities incurred as a prisoner of war. 

It is the established policy of the VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b) (2010).

The Court has held that, in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not enough.  
A high rating in itself is a recognition that the impairment 
makes it difficult to obtain and keep employment. The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran can 
actually find employment.  Id.

Initially, the Board notes that the Veteran does not meet the 
schedular criteria for a TDIU.  In this regard, the Veteran is 
currently assigned a 50 percent rating for PTSD with a depressive 
disorder, a 10 percent rating for tinnitus, and a noncompensable 
rating for right ear hearing loss.  See 38 C.F.R. § 4.16(a) 
(2010).  However, the question remains whether the Veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of his service-connected disabilities.

The Veteran contends that symptoms related to his service-
connected PTSD, to include depression and anxiety, affect his 
ability to work.  More specifically, he has reported difficulty 
with concentrating on work-related tasks, low self-esteem, and 
isolative behavior.  The record shows that the Veteran last 
worked in April 2009.

In August 2009, letters were submitted by three of the Veteran's 
former employers.  The first letter indicated that the Veteran 
had worked as a landscape crew member and voluntarily left the 
job in December 2007.  The second letter stated that the Veteran 
was temporarily employed as a warehouse worker and that his 
temporary employment had ended in December 2004.  The third 
letter indicated that the Veteran had last worked as a landscape 
foreman and laborer in April 2009 but that the job ended due to a 
lack of available work.  

As discussed above, in relevant part, the Veteran was provided VA 
examinations in October 2008 and September 2009 to address the 
severity of his service-connected PTSD with a depressive 
disorder.  The October 2008 examiner indicated that there was no 
total occupational and social impairment due to psychiatric 
symptoms but did note that there was a reduced reliability and 
productivity to such symptoms.  Likewise, a September 2009 VA 
examiner found no total occupational and social impairment but 
concluded that the Veteran exhibited reduced reliability and 
productivity due to PTSD and depressive disorder symptoms.

Based on the evidence of record, the Board finds that the Veteran 
is not entitled to a TDIU.  As noted above, the sole fact that a 
claimant is unemployed or has difficulty obtaining employment is 
not enough.  The ultimate question is whether the Veteran, in 
light of his service-connected disabilities, is capable of 
performing the physical and mental acts required by employment, 
not whether he can find employment.  See Van Hoose, supra.  In 
this regard, the record shows no evidence that the Veteran is 
unable to work due solely to his service-connected disabilities.  
Although there is some reduced productivity due to moderate 
symptoms of PTSD with a depressive disorder, such symptoms do not 
render the Veteran incapable of performing the physical and 
mental acts required by employment (i.e., working as a laborer or 
crewman).  Further, the Board notes there is no evidence that the 
Veteran is unable to work due to his other service-connected 
disabilities, to include hearing loss and tinnitus, and the 
Veteran has not asserted such a contention.  

Additionally, the Board reiterates that the Veteran does not meet 
the schedular criteria for TDIU.  Thus, based on the entire 
evidence of record, the Board finds that a TDIU rating is not 
warranted.  

In conclusion, the Board finds that the Veteran's service-
connected disabilities do not preclude him from engaging in 
substantially gainful employment.  Thus, the Board finds the 
evidence weighs against the Veteran's TDIU claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).  This portion of his appeal 
is denied.  


ORDER

A disability evaluation in excess of 50 percent for PTSD with a 
depressive disorder is denied.

A TDIU is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


